Citation Nr: 1532939	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a heart disability (hypertrophic cardiomyopathy, status post alcohol septal ablation, right bundle branch block with progressive complete heart block with implantable cardioverter-defibrillator).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearings has been associated with the record.

In March 2012 and November 2013 the Board remanded the Veteran's claims for additional evidentiary development. 


FINDINGS OF FACT

1.  A cardiovascular disorder, to include hypertrophic cardiomyopathy, was not manifest during service or within one year of separation from service, and is not otherwise related to service, to include in-service coccidiomycosis.  

2.  The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypertrophic cardiomyopathy was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

In compliance with VA duty to notify, the RO provided pre-adjudication VCAA notice letters in December 2006 and March 2007 regarding the Veteran's claims.  The Veteran was notified of the evidence needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, including Social Security Administration (SSA) records, private medical records, VA treatment records, and Vocational Rehabilitation and Employment Services records have been obtained.  

In addition, the Veteran was afforded VA examinations regarding those claims.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In compliance with the Board's most recent remand in November 2013, a VA examiner provided a medical opinion that addressed the questions listed in the remand.  Thus VA has complied with the November 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in July 2011, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  The VLJ left the record open for 60 days to allow for additional submission of evidence.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

Service connection

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Board acknowledges that there are special rules relating to the analysis of claims for service connection for congenital or hereditary diseases or defects, however, those rules are inapplicable to the present case, where the evidence reflects that the Veteran has a disease that did not manifest prior to or in service or for many years thereafter.  Discussion of these rules is therefore unnecessary.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90).

The Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

The Veteran has argued that he developed a heart disability as a result of his in-service exposure to coccidiomycosis.  The Board notes the Veteran is not service connected for coccidiomycosis.  

STRs do not contain findings, a diagnosis, or treatment referable to a heart disorder, to include hypertrophic cardiomyopathy.  A July 1981 entrance examination report shows that the Veteran's heart and vascular system were normal and he marked "no" in regards to pain or pressure in his chest, palpitation or pounding of the heart, heart trouble, and high or low blood pressure.  On June 4, 1986, he reported no pain or pressure in his chest but marked "don't know" in regards to palpitation or pounding of the heart, heart trouble, and high or low blood pressure.  An examination report dated June 4, /17, 1986 indicates that an electrocardiogram was completed on June 4, 1986 and was found to be within normal limits.  The examination report also notes that a chest x-ray examination was completed on June 2, 1986 and was found to be within normal limits.  The examination report also shows that his heart and vascular system were normal.  STRs show that the Veteran was exposed to coccidiomycosis during service.  No separation examination is of record.  

Post service private treatment records dated in September 1998 indicates that about two weeks prior to the examination the Veteran started complaining of some sharp, left-sided chest pain radiating up to his neck and down his left arm along with other symptoms such as feeling lightheaded, dizzy, diaphoretic, nauseous, and had some vomiting.  He also complained of coughing spells and having increasing shortness of breath.  He reported that his chest discomfort is slightly worse on exertion and that his breathing was more exacerbated with minimal exertion.  The report indicated that the Veteran saw a physician earlier that week and was told that he had a high white blood cell count and had an enlarged heart on a chest x-ray examination.  The report notes that he was referred to see Internal Medicine but apparently after review of his workup, the physicians told him he should see a cardiologist instead.  After review of the Veteran's symptoms, the examiner stated that the Veteran was newly diagnosed with hypertrophic cardiomyopathy with asymmetric septal hypertrophy.

Another private treatment record dated in September 1998 indicates that the Veteran had no prior history of heart disease but in the process of being evaluated for apparent bronchitis, an echocardiogram was done, indicating the presence of hypertrophic cardiomyopathy with significant outflow tract obstruction.  The examiner noted that the Veteran was a steelworker and had been able to pursue his vocation until lately when he had been having chest pains and dyspnea on exertion.  

VA treatment records note that the Veteran underwent an alcohol septal abiation in May 2003 and had an AICD implant in June 2003.  SSA records show that the Veteran receives treatment for his heart disability but do not provide a link between his heart disability and service.  

The Veteran was afforded a VA examination in March 2007 in order to determine the etiology of his heart disability.  The examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran was exposed to coccidiomycosis in service.  She indicated that the April 1986 electrocardiogram was reviewed and is normal.  She stated that the reason for the electrocardiogram is not clear but the medical records are silent for any cardiac condition or further workup following the singular normal electrocardiogram.  She noted that the Veteran was diagnosed with hypertrophic cardiomyopathy in September 1998 based on an echocardiogram showing an outflow tract obstruction.  She indicated that his initial visit with the cardiologist revealed a history of chest pain onset 2 weeks prior to the visit.  

The examiner reported that coccidiomycosis is an endemic fungal disease originating in the soil of certain regions of the country which affects the lungs and is occasionally disseminated to other parts of the body which results in individuals becoming very ill and [requiring] strong IV medication.  After reviewing the evidence of record, the VA examiner asserted that the absence of evidence of granulomatous lung disease argues overwhelmingly against disseminated disease.  She opined that the Veteran's cardiomyopathy is not caused by the coccidiomycosis infection.  She stated that hypertrophic cardiomyopathy is a condition involving abnormal heart muscle fiber, which is either inherited autosomal dominant or due to a chromosomal gene mutation.  

In March 2009, after reviewing the evidence of record, a separate VA examiner stated that obstructive hypertrophic cardiomyopathy is most often described as a congenital condition.  

During the July 2011 Board hearing, the Veteran indicated that during service he experienced hard breathing, lack of being able to inhale, and feeling like somebody hit him in the chest with a sledgehammer or an elephant was sitting on him.  He stated that these symptoms excelled when he would do exorbitant exercises or walked long distances.  He asserted that his chest pain was persistent.  The Veteran stated that bronchitis was diagnosed.  The Veteran's representative noted that a June 1986 medical record shows that the Veteran marked "don't know" when asked if he had heart trouble.  He stated that a heart monitor tracing was performed the next day, which he opines shows an irregular tracing.  He asserts that "to my layman's eye, doesn't look like any kind of heartbeat that I've seen that's a regular, healthy heartbeat."  The Veteran indicated that his chest pain continued after service and he got really concerned when he would black out while he was driving.  He stated that is when he decided to seek medical treatment.  He testified that after service a medical doctor stated that his heart was affected by coccidiomycosis.  The Veteran indicated that the doctor asserted that any person that had any experience reading medical records would know that he had "this" problem in service, not before, but during service and excelled after.  

In November 2013 the Veteran was afforded a VA examination to determine if his heart disability is a congenital disorder or defect and to determine the etiology.  After reviewing the evidence of record, the examiner stated that there is no objective evidence that the Veteran had a heart disease or injury while in service.  He explained that STRs indicate a normal heart examination as well as a normal chest x-ray examination and no physical limitations placed on the Veteran during service.  He asserted that this indicates that from a functional and physical standpoint there is no evidence that a heart disability existed while in service.  He stated that a normal chest x-ray examination indicates that there was no evidence for left ventricular hypertrophy, a hallmark of hypertrophic cardiomyopathy.  He also noted that an echocardiogram done in 1998 first identified hypertrophic cardiomyopathy, years after service.  

The VA examiner opined that obstructive hypertrophic cardiomyopathy is considered to be due to a congenital disease, capable of deterioration over time.  He noted that per medical literature, hypertrophic cardiomyopathy is a genetically determined heart muscle disease caused by mutations in one of several sarcomere genes which encode components of the contractile apparatus.  

The examiner asserted that although a majority of patients with hypertrophic cardiomyopathy are identified at an early age, there is a subset that has a late onset, such as the Veteran.  He indicated that the Veteran's genetic predisposition was present prior to service, but the gene abnormalities did not manifest themselves until many years after service.  The examiner stated that there is no mention of any cardiac conditions during service, with a finding of hypertrophic cardiomyopathy many years after service.  The examiner found no objective evidence to indicate the Veteran had hypertrophic cardiomyopathy prior to, or while in service, and stated that there is no evidence that the condition, if present, suffered any increase in severity or aggravation beyond normal progression during service.  

Here, the Veteran is currently shown to have a cardiovascular disorder, hypertrophic cardiomyopathy.  The remaining questions are whether there is an in-service incurrence or aggravation of a disease or injury and a causal relationship between the disorder and the disease or injury incurred or aggravated during service.  

Based on the above evidence, the Board finds that service connection is not warranted, for the following reasons.  The evidence reflects that a cardiovascular disorder did not manifest in service.  The June 1986 examination findings and chest X-ray examination reflect a normal heart and vascular system and therefore a lack of cardiovascular disorder.  In addition, the September 1998 private treatment records indicated that the Veteran's cardiovascular disorder was of recent onset, and therefore did not manifest within the one year presumptive period or for many years thereafter.  Moreover, the VA examiner explained his conclusion that the Veteran's hypertrophic cardiomyopathy is unrelated to service and he did not have this disorder prior to or in service or for many years thereafter based on an accurate characterization of the evidence of record.  His opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The preponderance of the evidence therefore reflects that that a cardiovascular disorder did not manifest in service, within the one year presumptive period or for many years thereafter, and that the Veteran's current cardiovascular disability, hypertrophic cardiomyopathy, is unrelated to service.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the Veteran and his representative's statements and testimony alleging a nexus between hypertrophic cardiomyopathy and service.  In this regard, to the extent the Veteran has reported symptoms within his personal observation, such as chest pain symptoms, we find his testimony competent and credible.  He is also competent to report what he has been told by medical professionals.  However, to the extent the Veteran and his representative allege a connection between hypertrophic cardiomyopathy and service (including coccidiomycosis), the probative value of their statements are far outweighed by the reasoned opinions of the trained VA medical professionals.  

In regards to the Veteran's statement that a medical doctor related his hypertrophic cardiomyopathy to coccidiomycosis and service, the Board notes that while the Veteran is competent to report what his doctor told him, he did not advance any reasoning for the conclusion that was reached. At best, the appellant has advanced a conclusory statement.  In addition, he has provided no supportive documentation other than his statement that this is what he has been told.  We conclude that this type of lay/medical evidence may be competent, but without a factual foundation, there is little probative value.  This type of evidence is far less probative and less credible than the reasoned opinions of the VA examiner.

In regards to the Veteran's representative statement concerning the June 1986 electrocardiogram examination, the Board notes that he has not provided information that he has any medical expertise or background in reading such an examination in order to provide an opinion.  In fact, he states that he is a layman in this matter.  Thus, the statement is not credible and given no probative value.  

The Board concludes that the VA examiners' well-reasoned opinions finding that the hypertrophic cardiomyopathy is not due to coccidiomycosis and did not manifest prior to or during service is the most probative evidence.  See Nieves-Rodriguez, 22 Vet. App. 295, 301; see 38 C.F.R. § 3.303.  Stated differently, despite some possible complaint during service, cardiomyopathy was not "noted" during service and he did not have characteristic manifestations of the disease process during service or within one year of separation.  Rather, based upon the service records and the opinion of the VA examiner, there was a remote onset of cardiomyopathy that was unrelated to service, to include coccidiomycosis.  As noted by the regulation, not every abnormality of heart action or heart sound will permit service connection for disease of the heart.  38 C.F.R. § 3.303(b).  Here, at best, there was a possible in-service complaint (I don't know), without any indication of pathology.  To the extent that there is an attempt to raise a theory of continuity of symptomatology, that theory fails the most probative evidence establishes that there was a remote onset of the disease process.   Thus, he did not have continuity of symptoms.  Any such assertion is inconsistent with the more probative evidence and is not credible.  

Lastly, we find that the presumption of soundness is not for application in this case.  The facts establish that the disorder has been classified as a congenital disease and not a defect.  Furthermore, there is no acceptable proof that his cardiomyopathy pre-existed service or manifest during service.  The presumption of soundness is not a sword for the veteran to fulfill the second element of service connection without any evidence of the manifestation of an in-service disability.  Otherwise stated, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet App. 48 (2012).  Cardiomyopathy was not manifested or incurred in service. 

The Board thus finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).
  
The Veteran filed a VA Form 21-8940 regarding his TDIU claim in May 2007.  The form indicates that the Veteran last worked full time in May 2003 as a welder.  The form shows that he attended college for two years and does not have any other education or training.  

The record indicates that the Veteran is currently service-connected for traumatic arthritis of the lumbar spine (10 percent); right ankle condition (10 percent); tinnitus (10 percent); residuals of right inguinal hernia repair (10 percent); tinea pedis (10 percent); residuals of head injury to include headaches (10 percent); left ear hearing loss (0 percent); and recurrent nosebleeds (0 percent).  This decision finds that the Veteran's hypertrophic cardiomyopathy is not a service connected disability.  The Veteran's combined disability rating for his service-connected disabilities is 50 percent which does not meet the threshold needed for a scheduler evaluation under 38 C.F.R. § 4.16(a).  Accordingly, a schedular grant of TDIU is not warranted and the only question for the Board is whether TDIU is warranted on an extraschedular basis.  

It is recognized that the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).

Thus, the Board will adjudicate whether the evidence shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant referral to the Director of C&P for an extraschedular TDIU rating under § 4.16(b).

The Veteran applied for vocational rehabilitation and employment services through the VA.  In June 2003 the Veteran was denied these services.  The VA counseling psychologist opined that medical records, neuropsychological evaluation and personal interview indicated that due to the Veteran's non-service connected heart condition he was not able to maintain employment.  He asserted that continuing medical appointments make keeping a regular work schedule impossible.  He noted that the Veteran reported that service-connected chronic headaches and fatigue contribute to his inability to keep employment.  

A private medical statement dated in November 2003 indicates that the Veteran deserves consideration for complete disability as he is not able to physically maintain gainful employment because of his underlying cardiac condition.  

On VA examination in November 2013, the examiner opined that the Veteran's service-connected disabilities do not prevent physical and sedentary type of employment.  She stated that after careful review of available medical records and taking into account only the Veteran's service-connected disabilities, the Veteran would be able to perform the sedentary and non-sedentary tasks associated with employment.  She indicated that her opinion considered only the service-connected disabilities, and does not take age or other non-service connected disabilities into consideration.  

SSA records do not indicate that the Veteran's service-connected disabilities affect his ability to perform sedentary or partially sedentary tasks associated with employment.  

In this case, the evidence weighs against finding that the Veteran's service connected disabilities render him unable to secure and follow substantially gainful employment.  Rather, the evidence shows that the Veteran's non-service connected cardiac disability renders him unemployable, however this disability cannot be considered at this instance.  The VA examiner's well-reasoned opinion finding that the Veteran's service-connected disabilities do not prevent physical and sedentary type of employment is the most probative evidence.  This opinion is supported by the VA counseling psychologist and the private medical statement which both indicate that the Veteran is unable to maintain gainful employment due to his cardiac disability.  The Board has considered the Veteran's statements; however they are far outweighed by the reasoned opinions of the trained medical professionals.  

The Board finds the totality of the evidence suggests that the Veteran's service connected disabilities do not render him unable to perform the tasks of a substantially gainful occupation.  Rather, the evidence establishes that the non-service connected cardiac disability makes obtaining and retaining gainful employment difficult. 

Based on the foregoing, there is no basis for a referral of the claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim of entitlement to a TDIU must be denied.



ORDER

Service connection for hypertrophic cardiomyopathy is denied.

Entitlement to a TDIU is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


